DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claimed aspect of ‘does not comprise a cycloolefin homopolymer or a cycloolefin copolymer’ is not disclosed in the original specification.

Claim Rejections – 35 USC § 102
3.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

        
Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claim(s) 1 — 3, 5 and 7 – 16 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suzuki et al (U.S. Patent Application
Publication No. 2010/0163446 A1) as evidenced by Suzuki et al (U.S. Patent Application
Publication No. 2016/0089864 A1) and Abe (U.S. Patent No. 2016/0284435 Al) and Maeda
(U.S. Patent Application Publication No. 2018/0019449 A1) and Iskhakova et al (SU 1386622
A1; English Abstract).
With regard to Claims 1 — 2, Suzuki et al disclose a packaging film (container formed of
a film; paragraph 0008) comprising a barrier layer adjacent to a seal layer, and a base layer on a
side of the barrier layer opposite to the seal layer (paragraph 0028); a first layer of adhesive is
between the seal layer and barrier layer (paragraph 0028) and another layer, therefore a second
layer, of adhesive is between the barrier layer and base layer (laminated by mediation of an adhesive layer; paragraph 0031); the seal layer is the innermost layer, therefore an inner layer,
and contacts a packaged subject (comes into contact with a drug contained in the container;
paragraph 0011); the base layer is therefore an outer layer; the seal layer comprises
predominantly linear low density polyethylene, which means preferably 90% by weight, and high density polyethylene (paragraph 0026); the outer layer is made of the same composition as the seal layer (polyolefin – based resin may be the same polyethylene – based resin as employed in the seal layer; paragraph 0028); the first and second adhesive layers comprise Admer (paragraph 0028); all additives are optional, because it is disclosed that additives ‘may be added’ (paragraph 0026); at least one embodiment is therefore disclosed in which no additives are added; because leachable components are, by definition, components that are intendedly added, and are therefore additives, as stated in paragraph 0023 of the instant specification, no leachable components are contained; the linear low density polyethylene is Moretec and the high density polyethylene is Novatec (paragraph 0026); Suzuki et al do not disclose the claimed density, but Suzuki et al ‘864 disclose that the density of Moretec is 0.923 g/cm3 (paragraph 0118 of Suzuki et al ‘864) and Abe et al disclose that the density of Novatec is 0.955 g/cm3 (Table 1, paragraph 0175 of Abe et al); Suzuki et al also do not disclose an antioxidant, but Maeda discloses that Admer contains polypropylene modified with maleic anhydride (paragraph 0108 of Maeda) and Iskhakova et al disclose that maleic anhydride is an antioxidant (Abstract of Iskhakova). Suzuki et al disclose, in Example 7, an inner layer thickness of 50 m, an adhesive layer thickness of 10 m and a barrier layer thickness of 25 m (Table 1, paragraph 0057 of Suzuki et al). Alternatively, it would have been obvious for one of ordinary skill in the art to provide for an inner layer thickness of 50 m, an adhesive layer thickness of 10 um and a barrier layer thickness of 25 m, as an inner layer thickness of 50 m, an adhesive layer thickness of 10 m and a barrier layer thickness of 25 m are disclosed by Suzuki et al in an example.
With regard to Claims 3 and 5, the container disclosed by Suzuki et al is a bag (paragraph
0006).
With regard to Claim 7, a component is therefore disclosed that is high density polyethylene.
With regard to Claims 8 – 10, because the term ‘preferably’ is used by Suzuki et al, the meaning of the term ‘predominantly’ is not limited to 90% by weight. The term ‘predominantly’ therefore means at least 50% by weight. Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claims 11 – 12 a thickness of 30 to 80 m is disclosed (paragraph 0027), Although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 13, a  gas barrier layer that is EVOH is disclosed (paragraph 0012).
With regard to Claim 14, the outer layer has a thickness  that overlaps the thickness of the seal layer (paragraph 0029). Although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 15, a thickness of 5 to 40 m is disclosed (paragraph 0025). Although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 16, as stated above, a  gas barrier layer that is EVOH is disclosed.
	 
6. 	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Suzuki et al (U.S. Patent Application Publication No. 2010/0163446 A1) as evidenced by Suzuki et al (U.S. Patent Application Publication No. 2016/0089864 A1) and Abe (U.S. Patent No. 2016/0284435 Al) and Maeda (U.S. Patent Application Publication No. 2018/0019449 A1) and Iskhakova et al (SU 1386622 A1; English Abstract) and further in view of den Doelder et al (2018/0118929 A1).
Suzuki et al, Suzuki et al ‘864, Abe and Iskhakova et al disclose a packaging film as discussed above. An additive is disclosed (paragraph 0026 of Suzuki et al). Suzuki et al, Suzuki et al ‘864, Abe and Iskhakova et al fail to disclose low density polyethylene.
den Doelder et al teach that it is well known in the art to blend low density polyethylene into linear low density polyethylene for the purpose of improving processability (paragraph 0003).
It therefore would have been obvious for one of ordinary skill in the art to provide for low density polyethylene as a blended additive in order to improve processability as taught by den Doelder et al.
	
ANSWERS TO APPLICANT’S ARGUMENTS
7.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below. 
Applicant argues, on page 5 of the remarks dated July 5, 2022, that newly submitted Claim 16 is supported by the specification at paragraph 0042, because a genus is disclosed, with a negative proviso that does not appear in the specification, under In re Johnson.
However, Applicant does not state what the genus is that is disclosed, or why  In re Johnson applies. EVOH appears to be the only barrier disclosed in paragraph 0042.
Applicant also argues, on page 9, that Examples 1 to 4 of the instant specification are unexpectedly superior in eluted amount of antioxidants compared to Comparative Examples 1 – 2 which have a barrier layer thickness below 50 m. 
However, there is no discussion as to why the results are unexpected, in other words what would normally be expected and why. The amounts of the LLDPE and LDPE in the outer layer of Comparative Example 2 are also not disclosed. Only dashed lines are shown.
Applicant also argues, on page 10, that the examples disclosed by Suzuki et al have inner layers comprising polypropylene – based resin instead of a blend of LLDPE and LDPE.
However, the invention of Suzuki et al is not limited to the examples. Furthermore, in paragraph 0026 a polyethylene – based resin is alternatively disclosed.
Applicant also argues, on page 10, that Examples 5 to 11 of the instant specification are unexpectedly superior in eluted amount of antioxidants compared to Comparative Examples 5 – 11 because Comparative Examples 5 – 11 do not comprise the claimed inner layer.
However, the claimed inner layer is disclosed by Suzuki et al.


8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782